Title: Enclosure: Edmond Charles Genet to Edmund Randolph, 16 December 1793
From: Genet, Edmond Charles
To: Randolph, Edmund



Monsieur
Philadelphie. le 16. xbre 1793 l’an 2e de la République fse.

Une nouvelle publication de Messieurs Jay et King dont vous trouverez un exemplaire ci joint m’oblige de recourir encore à votre Ministère. Vous verrez par cet écrit que ces M.M. ont aggravé Singulièrement leurs offenses envers la France, envers Son délégué 1° en associant à leur calomnie Messieurs Knox et Hamilton l’un Secretaire de la guerre, l’autre Secretaire des Finances; 2° en
 faisant entendre que nous cherchions à nous immiscer dans les affaires intérieuses des Etats Unis, ce qui est absolument faux.
De la part de Simples Citoyens de pareilles assertions ne fixeraient point mon attention; mais étant émanées du premier juge et d’un Senateur des E. U. elles méritent une censure publique, et j’espère qu’elles feront partie de l’accusation que je vous prie itérativement de porter à la Cour Suprème des Etats Unis contre M.M. Jay et King, ainsi que contre tous ceux qui ont eu part aux Calomnies que l’on a répandues avec perfidie dans la vue Seule de nuire aux interêts de la France en attaquant celui qui est chargé de la défendre et qui met sa gloire à remplir ce devoir en dépit de tous les dégouts dont on l’abreuve chaque Jour.
Je vous Serai obligé, Monsieur, de vouloir bien me communiquer par écrit vos intentions relativement à mes differentes réquisitions et m’éclairer de vos lumières dans la procédure importante que je Sollicite. Je vais demander au Chef du Pouvoir Exécutif des E. U. par l’entremise du Secrétaire d’Etat de vous recommander de poursuivre cette affaire avec toute l’activité possible, l’honneur de nos deux Républiques exigeant qu’elle Soit promptement terminée.
